 1   Brian R. Chavez-Ochoa
     Chavez-Ochoa Law Offices, Inc.
 2   4 Jean Street, Suite 4
     Valley Springs, CA 95252
 3   (209) 772-3013
     (209) 772-3090 Fax
 4   chavezochoa@yahoo.com
 5   David A. Cortman, AZ Bar No. 029490*
     Kevin H. Theriot, AZ Bar No. 030446**
 6   Kenneth J. Connelly, AZ Bar No. 025420**
     Alliance Defending Freedom
 7   15100 North 90th Street
     Scottsdale, AZ 85260
 8   (480) 444-0020
     (480) 444-0028 Fax
 9
     dcortman@ADFlegal.org
10   ktheriot@ADFlegal.org
     kconnelly@ADFlegal.org
11
     Counsel for Intervenor-Defendant
12
                            IN THE UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14
       THE STATE OF CALIFORNIA, et al.,
15
              Plaintiffs,                          Case No. 4:17-cv-05783-HSG
16     v.
17                                                 NOTICE OF APPEAL
       ALEX M. AZAR II, in his official capacity
18     as Secretary of the U.S. Department of
       Health and Human Services, et al.,          PRELIMINARY INJUNCTION
19
              Defendants,                          APPEAL
20     and,
21
       MARCH FOR LIFE EDUCATION AND
22     DEFENSE FUND,
23            Intervenor-Defendant.

24

25

26

27

28
                                Notice of Appeal (4:17-cv-05783-HSG)
 1           PLEASE TAKE NOTICE that Intervenor-Defendant March for Life hereby appeals to

 2   the United States Court of Appeals for the Ninth Circuit from the Court’s Order Granting

 3   Plaintiffs’ Motion for a Preliminary Injunction [ECF No. 234], which was issued on January 13,

 4   2019.

 5      Respectfully submitted this 28th day of January, 2019.

 6                                               By: s/Kevin H. Theriot
                                                       Kevin H. Theriot, AZ Bar No. 030446**
 7
                                                       Alliance Defending Freedom
 8                                                     15100 North 90th Street
                                                       Scottsdale, AZ 85260
 9                                                     (480) 444-0020
                                                       (480) 444-0028 Fax
10                                                     ktheriot@ADFlegal.org
11
                                                      Brian R. Chavez-Ochoa
12                                                    Chavez-Ochoa Law Offices, Inc.
                                                      4 Jean Street, Suite 4
13                                                    Valley Springs, CA 95252
                                                      (209) 772-3013
14                                                    (209) 772-3090 Fax
                                                      chavezochoa@yahoo.com
15

16                                                    Counsel for Intervenor-Defendant
17

18                                                      * Pro hac vice motion submitted

19                                                      ** Pro hac vice granted

20

21

22

23

24

25

26

27

28
                                                    2
                                 Notice of Appeal (4:17-cv-05783-HSG)
